Exhibit 10.49

TERMINATION OF AGREEMENT AND PLAN OF MERGER

THIS TERMINATION OF AGREEMENT AND PLAN OF MERGER, dated as of January 11, 2009
(this “Agreement”), is by and among Fertitta Holdings, Inc., a Delaware
corporation (“Parent”), Fertitta Acquisition Co., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), Tilman J. Fertitta
(“Fertitta”), and Landry’s Restaurants, Inc., a Delaware corporation (the
“Company”). All capitalized terms used and not otherwise defined herein have the
meanings ascribed to them in the Merger Agreement.

RECITALS

WHEREAS, the parties have entered into that certain Agreement and Plan of
Merger, dated as of June 16, 2008, and the First Amendment to Agreement and Plan
of Merger dated as of October 18, 2008 (together, the “Merger Agreement”);

WHEREAS, all parties hereto have determined that all of the conditions required
to consummate the Merger cannot be satisfied;

WHEREAS, the Special Committee (with authority delegated by the Board) and the
Board have determined that it is in the best interests of the Company and its
stockholders, other than Fertitta, to terminate the Merger Agreement in
accordance with this Agreement;

WHEREAS, each of the Boards of Directors of Parent and Merger Sub and Fertitta
have determined that it is in their respective best interests to terminate the
Merger Agreement in accordance with this Agreement; and

WHEREAS, accordingly, the parties desire to terminate the Merger Agreement as
set forth below:

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Parent, Merger Sub,
Fertitta and the Company hereby agree as follows:

 

  1. The Merger Agreement is hereby terminated and is of no further force or
effect.

 

  2. The Merger Agreement is terminated in accordance with Section 9.01(a). As a
result, the Merger Agreement is void and there shall be no liability on the part
of any party thereto or their respective affiliates or directors, officers,
employees, agents or representatives of any of them, and all rights and
obligations of each party thereto shall cease.

 

  3. No Expense Reimbursement Amount or Termination Fees are due and owing by
the Company to Parent, Merger Sub or Fertitta, and none shall be paid. In
addition, no Parent Termination Fee or Expense Reimbursement Amount are due and
owing to the Company and none shall be paid by Parent, Merger Sub or Fertitta.

 

-1-



--------------------------------------------------------------------------------

  4. This Agreement shall be governed by, construed and enforced in accordance
with, the Laws of the state of Delaware without regard to the conflict of laws
principles thereof.

 

  5. This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

  6. If any part or any provision of this Agreement shall be finally determined
to be invalid or unenforceable under applicable law by a court of competent
jurisdiction, that part or provision shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of this Agreement.

 

  7. This Agreement may be modified only by a written document signed by the
parties hereto. No waiver of this Agreement or any of the promises, obligations,
terms or conditions hereof shall be valid unless it is written and signed by the
party against whom the waiver is to be enforced.

 

  8. The parties cooperated in the drafting of this Agreement, therefore, in the
construction of this Agreement, the provisions hereof shall not be construed
against any party. This Agreement contains the complete understanding and
agreement between the parties hereto.

This space is intentionally left blank.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, Fertitta and the Company, have caused
this Agreement to be executed as of the date first written above by the
respective individuals thereunto duly authorized.

 

FERTITTA HOLDINGS, INC. By:   /s/ Tilman J. Fertitta   Tilman J. Fertitta  
Chief Executive Officer and President FERTITTA ACQUISITION CO. By:   /s/ Tilman
J. Fertitta   Tilman J. Fertitta   Chief Executive Officer and President TILMAN
J. FERTITTA, INDIVIDUALLY By:   /s/ Tilman J. Fertitta   Tilman J. Fertitta
LANDRY’S RESTAURANTS, INC. By:   /s/ Steven L. Scheinthal   Steven L. Scheinthal
  Executive Vice President and General Counsel

 

-3-